Order entered April 6, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00280-CV

                  IN RE FREDERICK Q. HERROD, Relator

          Original Proceeding from the Criminal District Court No. 5
                            Dallas County, Texas
                     Trial Court Cause No. F00-48012-SL

                                       ORDER
                    Before Justices Myers, Molberg, and Evans

      Based on the Court’s opinion of this date, we DISMISS this original

proceeding for want of jurisdiction.


                                            /s/   KEN MOLBERG
                                                  JUSTICE